Citation Nr: 1206808	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  06-28 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for a respiratory disorder, including as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 


INTRODUCTION

The Veteran had active military service from March 1972 to August 1973. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating determination of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified during a hearing at the RO before the undersigned in July 2007.  A transcript of the hearing is of record.  Jurisdiction of the Veteran's case is currently with the VA RO in St. Petersburg, Florida.

By way of background, the Board notes that, in an unappealed June 1994 rating determination, the Nashville, Tennessee, RO denied service connection for asthma and bronchitis and, in a September 1998 rating decision, the RO denied service connection for asthmatic bronchitis.  The Veteran appealed the RO's 1998 denial. 

In a July 1999 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for a respiratory disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) that, in an Order of May 2000, dismissed his appeal as to that claim.  The Board decision is, thus, final.  38 U.S.C.A. §§ 7103(a), (b), 7104(a) (West 2002); 38 C .F.R. § 20.1100 (2011). 

In the August 2005 rating decision, the RO reopened and then confirmed and continued the denial of the Veteran's claim for entitlement to service connection for a respiratory disorder due to asbestos exposure. 

In October 2008, the Board reopened these claims on appeal and remanded them to the RO via the Appeals Management Center (AMC), in Washington, DC, to obtain unassociated VA treatment records and to complete any further development deemed necessary.  

Regrettably, the Board must again remand the claims of service connection for a respiratory disorder as due to asbestos exposure and major depression to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a respiratory disorder as due to asbestos exposure.  He asserts that he was exposed to asbestos while serving aboard the USS ENTERPRISE when he worked below deck and in his sleep compartment.  Service records indicate that the Veteran worked as a cook aboard ship.

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  Also, an opinion by VA's Office of General Counsel (OGC) discussed the proper way of developing asbestos claims.  See VAOPGCPREC 4-2000 (Apr. 13, 2000).  

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id., at Subsection (a).  The Manual also lists some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation of asbestos fibers can lead to a non-exclusive list of asbestos related diseases/abnormalities:  fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id., at Subsection (b).  

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  The extent and duration of exposure to asbestos is not a factor for consideration.  Id., at Subsection (d).  Thus, an asbestos-related disease can develop from brief exposure to asbestos or as a bystander.

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information.

The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether:  (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  If the evidence supports a conclusion that the Veteran's current disability, while caused by asbestos exposure, is due to intervening post-service exposure, the opinion must be very specific explaining the basis for this finding.  See McGinty, supra.

However, in the present case, there is simply no evidence in the Veteran's service records, or in the post-service VA treatment records, or private treatment records, to support a determination that he was exposed to asbestos in the manner alleged.  

However, in a May 1991 signed statement,  R..R., M.D., reported that results of a chest x-ray of the Veteran showed bilateral pleural thickening, left greater than right.  Dr. R.R. said that pleural thickening was often seen following asbestos exposure and was compatible with the diagnosis of pleural asbestosis.  But, without evidence of exposure to exposure to asbestos in service, the Veteran may still establish service connection on a direct basis. 

VA examiners have variously diagnosed the Veteran with asthmatic bronchitis (in April 1994), bronchial asthma (in February 1998), and chronic obstructive pulmonary disease (COPD), probably secondary to smoking (in May 1998).  Records from the Social Security Administration (SSA) indicate that the Veteran was found totally disabled since January 1997 due to COPD.  

The Board notes that the Veteran is capable and competent to describe and identify a sense of respiratory pain.  In light of the Veteran's lay statements attesting to experiencing increased pulmonary symptomatology since service, Dr. R.R.'s record of findings consistent with asbestosis and the Veteran's varied pulmonary diagnoses, he should be afforded a VA examination to assess the nature and etiology of any pulmonary disorder found to be present.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

The Veteran also seeks service connection for major depression, that he maintains began in service and has continued since.  He stated that he began receiving treatment in the 1970s.  The Veteran's post-service VA treatment records first note a diagnosis of major depression in May 1994.  Thereafter, the February 1998 VA compensation examiner confirmed this diagnosis.  However, the VA examiner did not comment as to the etiology of the disorder.

Accordingly, an additional VA compensation examination is also required prior to adjudicating this claim.    

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Tampa, Florida, and Brooksville Community Based Outpatient Clinic (CBOC), dated from November 2008 should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Tampa, Florida, and the Brooksville CBOC for the period dated from November 2008 to the present.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After completing the development requested above, schedule the Veteran for a VA pulmonary examination performed by a physician (preferably a pulmonologist) with expertise to determine the etiology of any respiratory disorder found to be present.  The Veteran's claims file should be made available to the examiner prior to the examination.  All indicated tests and studies, including pulmonary function tests, should be conducted and all clinical findings reported in detail. 

a. Does the Veteran have asbestosis, COPD, asthmatic bronchitis, or another respiratory disorder?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service?  

b. All opinions and conclusions expressed must be supported by a complete rationale in a report.

3. Then, schedule the Veteran for a VA psychiatric examination to determine the etiology of any psychiatric disorder found to be present.  The claims file should be made available to the examiner prior to the examiner.  All indicated tests and studies should be performed and all clinical findings reported in detail.

a. Does the Veteran have major depression or another psychiatric disorder?  If so, is any diagnosed disorder likely as not (50 percent probability or greater) related to the Veteran's active service?  

b. All opinions and conclusions expressed must be supported by a complete rationale in a report.

4.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted as to the Veteran's claims for service connection for major depression and a respiratory disorder.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


